DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/25/2021 has been entered.
 	As per applicant amendments and arguments noted in the remarks of 05/25/2021, independent claims 1 and 11 have been amended. Claims 21 which depends on calim1, and claim 22 that depends on claim 11 have been added. Applicant argued, based on the amended portion that  “ … Maniktala does not claim or render obvious that the first side portion and the second side portion in each of the first coil and the second coil, respectively, are symmetrical about the center portion of each coil, and a layer of magnetic material adjacent to the center portion of the first coil and the center portion of the second coil, the first coil and the second coil being configured such that when a current flows in a first spatial…” This is found persuasive, and the previous non-statutory double patenting rejections, the only rejections left in the OA, have been withdrawn. Claims 1-22 are allowed.

REASONS FOR ALLOWANCE
	The following is the examiner’s statement of reasons for allowance. The prior art, and any art of record does not disclose or suggest the following Claims 1 and 11 limitations: “ … a spiral coil that has been bent to form a three dimensional structure having a first side portion, a center portion, and a second side portion … the first side portion and the second side portion in each of the first coil and the second coil, respectively, are symmetrical about the center portion of each coil, and a layer of magnetic material adjacent to the center portion of the first coil and the center portion of the second coil, the first coil and the second coil being configured such that when a current flows in a first spatial direction in the first coil a current flows in a second spatial direction different from the first spatial direction in the second coil …” in combination with the remaining claim elements as set forth in Claims 1, 11 and their depending claims 2-10,21; and 12-20, 22 respectively.
Therefore claims 1-22 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YALKEW FANTU whose telephone number is (571)272-8928.  The examiner can normally be reached on Monday-Friday 7:00AM-4:00PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DREW A DUNN can be reached on 571-272-2312.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/YALKEW FANTU/Primary Examiner, Art Unit 2859